 



Exhibit 10.19

BROOKWOOD COMPANIES INCORPORATED

STOCK OPTION PLAN

STOCK OPTION AGREEMENT



--------------------------------------------------------------------------------

                                  Number of Option     Option Price Per        
  Grant Date     Shares     Share     Last Day to Exercise    
 
                     

This agreement evidences the Company’s grant of a stock option (the “Option”) to
you under the option plan noted above (the “Plan”) to purchase shares of
Brookwood Companies Incorporated (the “Company”) Common Stock, $.01 par value
(the “Option Shares”) and your acceptance of the Option and the terms and
conditions of this Agreement and the Plan.

A copy of the Plan is furnished to you with this Agreement. An additional copy
may be obtained on request.

The terms of the Plan and any rules and regulations of the Committee which
administers the Plan are incorporated in this Agreement as if fully set forth in
it. On the reverse side are some additional terms of this Option and a brief
description of some of the provisions of the Plan. In the case of any ambiguity
or any other conflict between such description and the Plan, the provisions of
the Plan shall govern.

You may purchase any one or more of the Option Shares that become exercisable on
a given date from that date through and including the Last Day to Exercise
Option, set forth above. The date or dates on which the Option Shares become
exercisable are as follows:

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Grant
Date set forth above.

BROOKWOOD COMPANIES INCORPORATED

         
By:
       

       

 



--------------------------------------------------------------------------------



 



Nothing in this Option Agreement shall in any way affect your right to resign
from the Company’s employ or service, or the Company’s right to terminate your
employment or service.



A.   For an exercise to be effective, the Company must receive from you:



  1)   A signed letter stating the number of Option Shares you wish to purchase;
    2)   Payment for the Option Shares by cashier’s or certified check; and    
3)   A written statement satisfactory to the Company to the effect that any
Option Shares acquired by you under this Option will be acquired from investment
purposes only, and not with a view to their resale or distribution; and that you
will not sell, offer or distribute the shares without a current registration
statement in effect or pursuant to an applicable exemption from registration
under the Securities Act of 1933 acceptable to counsel to the Company. The
certificates representing Option Shares may bear a legend restricting their
transfer in accordance with the foregoing.



B.   The Company will not be obligated to deliver any Option Shares to you
unless:



  1)   Provision acceptable to the Company has been made for the payment of any
federal, state, and local taxes, which are or will become due and payable by
reason of the delivery of the Option Share; and     2)   There has been
compliance with all federal and state laws and regulations which the Company
deems applicable, and all other legal matters in connection with the issuance
and delivery of the Option Shares have been approved by the Company’s counsel.



C.   Except as expressly otherwise provided in the Plan, this Option is
exercisable only by you during your lifetime. In addition, it may not be
assigned, transferred, pledged or hypothecated in any way (whether by operation
of law or otherwise) and is not subject to execution, attachment or similar
proceeding.



D.   The number and kind of shares issuable under this Option and the Option
Price Per Share will be equitably adjusted to take into account any
reorganization, merger, recapitalization, or the like.

FOR ADDITIONAL TERMS GOVERNING THIS OPTION YOU SHOULD REFER TO THE BROOKWOOD
COMPANIES INCORPORATED STOCK OPTION PLAN DATED JUNE 12, 1989, AS AMENDED. A COPY
WILL BE FURNISHED TO YOU ON REQUEST.

 